389 U.S. 574 (1968)
KIRK, GOVERNOR OF FLORIDA, ET AL.
v.
GONG ET AL.
No. 872.
Supreme Court of United States.
Decided January 15, 1968.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA.
Earl Faircloth, Attorney General of Florida, and T. T. Turnbull and Robert A. Chastain, Assistant Attorneys General, for appellants.
Thomas C. Britton, Stuart Simon, D. P. S. Paul and P. D. Thomson for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.